DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,536,700. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are generic to all that is recited in claims 1-20 of U.S. Patent No. 10,536,700 B1. That is, claims 1-20 are anticipated by U.S. Patent No. 10,536,700 B1. See below for claim analysis. 
Instant Application
U.S. Patent No. 10,536,700
Claim 1
A system that encodes videos based on visuals captured with the videos, the system comprising:
One or more physical processors configured by machine-readable instructions to: obtain video information, the video information defining video content to be encoded, the video content including frames; 
obtain scene composition information for the video content, the scene composition information characterizing visual composition of the video content;


Claim 2
The system of claim 1, wherein: the determination of the scene composition information is performed for a first grouping of frames including a first number of frames and for a second grouping of frames including a second number of frames; 

the number of frames within the individual groupings of frames is determined based on the detection of speed of activity within the frames such that the first grouping of frames includes the first number of frames based on detection of fast activity and the second grouping of frames includes the second number of frames based on detection of sow activity, the second number of frames being greater than the first number of frames.

Claim 3
The system of claim 2, wherein the determination of the scene composition information includes object identification of a first object within the video content or face identification of a first face within the video content and depth identification of the first object or the first face within the video content, the depth identification including identification of whether the first object or the 

Claim 4
The system of claim 3, wherein the determination of the scene composition information further includes one or more of activity identification and luminance identification. 

Claim 5
The system of claim 1, wherein the video information includes raw video information generated from an image sensor’s capture of the video content. 

Claim 6
The system of claim 1, wherein the determination of the scene composition information includes analysis of a lower fidelity version of the video content. 

Claim 7
The system of claim 1, wherein the determination of the scene composition information includes analysis of the video content in a single color channel. 

Claim 8
The system of claim 1, wherein the determination of the scene composition information is performed by dedicated hardware.


The system of claim 1, wherein the scene composition information is determined by a convolution neural network based on visuals represented within the video content. 

Claim 10
The system of claim 1, wherein the one or more physical processors are, to encode the video content based on the scene composition information, further configured by the machine-readable instructions to set at least one of a quantization parameter, a block mode type selection, a block size selection, a transform size selection, an intra-frame bit distribution, or grouping of pictures setting based on the scene composition information. 

A system that encodes video based on visuals captured within the videos, the systems comprising: one or more physical processors configured by machine-readable instructions to: obtain video information, the video information defining video content to be encoded; 

obtain scene composition information for the video content, the scene composition information determined by a convolution neural network based on visuals represented within the video content,

claim 1
the determination of the scene composition information is performed for groupings of frames, wherein the determination of the scene composition information is performed for a first grouping of frames including a first number of frames and for a second grouping of frames including a second number of frames; 
and number of frames within individual groupings of frames is determined based on detection of speed of activity within the frames such that the first grouping of frames includes the first number of frames based on detection of fast activity and the second grouping of frames includes the second number of frames based on detection of slow activity, the second number of frames being greater than the first number of frames.

Claim 1
wherein the determination of the scene composition information includes object identification of a first object within the video content or face identification of a first face within the video content and depth identification of the first object or the first face within the video content, the depth identification including identification of whether the first object or the 

claim 6
The system of claim 1, wherein the determination of the scene composition information further includes one or more of activity identification and luminance identification.

Claim 2
The system of claim 1, wherein the video information includes raw video information generated from an image sensor's capture of the video content.
 
Claim 3
The system of claim 1, wherein the determination of the scene composition information includes analysis of a lower fidelity version of the video content.

Claim 4
The system of claim 1, wherein the determination of the scene composition information includes analysis of the video content in a single color channel.

Claim 5
The system of claim 1, wherein the determination of the scene composition is performed by dedicated hardware.


the scene composition information determined by a convolutional neural network based on visuals represented within the video content



Claim 7
The system of claim 1, wherein the one or more physical processors are, to encode the video content based on the scene composition information, further configured by the machine-readable instructions to set at least one of a quantization parameter, a block mode type selection, a block size selection, a transform size selection, an intra-frame bit distribution, or grouping of pictures setting based on the scene composition information.


Claim 11 of the claimed invention corresponds to claim 9 of U.S. Patent 10,536,700 B1. 
Claim 12 of the claimed invention corresponds to claim 9 of U.S. Patent 10,536,700 B1. 
Claim 13 of the claimed invention corresponds to claim 9 of U.S. Patent 10,536,700 B1.
Claim 14 of the claimed invention correspond to claim 14 of U.S. Patent 10,536,700 B1. 
Claim 15 of the claimed invention corresponds to claim 10 of U.S. Patent 10,536,700 B1. 
Claim 16 of the claimed invention corresponds to claim 11 of U.S. Patent 10,536,700 B1. 
Claim 17 of the claimed invention correspond to claim 12 of U.S. Patent 10,536,700 B1. 
Claim 18 of the claimed invention corresponds to claim 13 of U.S. Patent 10,536,700 B1. 
Claim 19 of the claimed invention corresponds to claim 9 of U.S. Patent 10,536,700 B1.
Claim 20 of the claimed invention corresponds to claim 15 of U.S. Patent 10,536,700 B1. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-12, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernal et al. (U.S. Pub. No. 2018/0063538 A1; already of record in the IDS dated 01/10/2020) in view of Kunieda et al., (U.S. Pub. No. 2018/0165856 A1).  
As per claim 1, Bernal teaches a system that encode video based on visuals captured within the videos; the system comprising: one or more physical processors configured by machine-readable instructions ([0049]) to: obtain video information, the video information defining video content to be encoded (fig. 1 el. 130-180; fig. 2), the video content including frames ([0004], [0031]); obtain scene composition information for the video content, the scene composition information characterizing visual composition of the video content ([0020], [0021] and fig. 3); encode the video content based on the scene composition information (fig. 1 el. 160), the encoding of the video content generating encoded video information defining the encoded video content (fig. 1 el. 160-170). Bernal does not explicitly disclose scene composition information determined for groupings of frames where number of frames within individual groups of frames is determined based on detection of speed activity within the frames.
s ([0046-0047]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kunieda with Bernal for the benefit of providing improved and classification of motion for a group of frames.
As per claim 2, Bernal (modified by Kunieda) as a whole teaches everything as claimed above, see claim 1. Bernal does not explicitly disclose the determination of the scene composition information is performed for a first grouping of frames including a first number of frames and for a second grouping of frames including a second number of frames; and the number of frames within the individual groups is determined based on the detection of speed activity within the frames such that the first grouping of frames includes the first number of frames based on detection of fast activity and the second grouping of frames includes the second number of frames based on detection of slow activity, the second number of frames being greater than the first number of frames. 
However Kunieda teaches the determination of the scene composition information is performed for a first grouping of frame include a first number of frames and for a second grouping of frames included a second number of frames ([0047]; frames groups for large amount of motion and frame groups for small amount of motion); and the number of frames within the individual groups is determined based on the detection of speed activity within the frames such that the first grouping of frames includes the first number of frames based on detection of fast activity and the second grouping of frames includes the second number of frames based on detection of slow activity, the second number of frames being greater than the first number of frames ([0047], For example, the moving image analysis unit 203 extracts an analysis target frame from a frame group determined to have a large amount of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kunieda with Bernal for the benefit of providing improved and classification of motion for a group of frames.
As per claim 5, Bernal (modified by Kunieda) as a whole teaches everything as claimed above, see claim 1. In addition, Bernal teaches wherein the video information includes raw video information generated from an image sensor’s capture of the video content (abstract, [0029], fig. 1 el. 134, fig. 2 el. 220 and fig. 3 el. 300).
As per claim 8, Bernal (modified by Kunieda) as a whole teaches everything as claimed above, see claim 1. In addition, Bernal teaches wherein the determination of the scene composition information is performed by dedicated hardware ([0049]).
As per claim 9, Bernal (modified by Kunieda) as a whole teaches everything as claimed above, see claim 1. In addition Bernal teaches wherein the scene composition is determined by a convolutional neural network based on visuals represented within the video content ([0030]).
As per claim 10, Bernal (modified by Kunieda) as a whole teaches everything as claimed above, see claim 1. In addition, Bernal teaches wherein the one or more physical processors are, to encode to the video content based on the scene composition information (fig. 1). Athough Bernal discloses to adjust a compression parameter based on the content of the raw image data (fig. 2), Bernal does not explicitly disclose to set at least one of a quantization parameter, a block mode type selection, a block size selection, a transform size selection, an intra-frame bi distribution, or grouping of pictures based on the scene composition information. 
However, Kunieda teaches to set at least one of a quantization parameter, a block mode type selection, a block size selection, a transform size selection, an intra-frame bi distribution, or grouping of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kunieda with Bernal for the benefit of providing improved and classification of motion for a group of frames.
As per claim 11, which is the corresponding method of the system as recited in claim 1, thus the rejection made for claim 1 also applies here. 
As per claim 12, which is the corresponding method with the limitation of the system as recited in claim 2, thus the rejection and analysis made for claim 2 also applies here. 
As per claim 15, which is the corresponding method with the limitation of the system as recited in claim 5, thus the rejection and analysis made for claim 5 also applies here. 
As per claim 18, which is the corresponding method with the limitation of the system as recited in claim 8, thus the rejection and analysis made for claim 8 also applies here. 
As per claim 19, which is the corresponding method with the limitation of the system as recited in claim 9, thus the rejection and analysis made for claim 9 also applies here. 
As per claim 20, which is the corresponding method with the limitation of the system as recited in claim 10, thus the rejection and analysis made for claim 10 also applies here. 

Claim 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernal et al. (U.S. Pub. No. 2018/0063538 A1) in view of Kunieda et al., (U.S. Pub. No. 2018/0165856 A1) and further in view of Huang et al., (U.S. Pub. No. 2009/0110236 A1). 
As per claim 3, Bernal (modified by Kunieda) as a whole teaches everything as claimed above, see claim 2. In addition, Bernal discloses where the determination of the scene composition information 
Bernal does not explicitly disclose depth identification including identification of whether the first object or the face is located within a foreground or a background of the video content. 
However, Huang teaches the known concept of depth identification including identification of whether the first object or the face is located within a foreground or a background of the video content ([0026], the independent object are classified as background objects and foreground objects). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Huang with Bernal (modified by Kunieda) for the benefit of providing improved object detection. 
As per claim 4, Bernal (modified by Kunieda and Huang) as a whole teaches everything as claimed above, see claim 3. In addition, Bernal teaches wherein the determination of the scene composition includes information further includes one or more of activity identification and luminance identification ([0029]).
As per claim 13, which is the corresponding method with the limitation of the system as recited in claim 3, thus the rejection and analysis made for claim 3 also applies here. 
As per claim 14, which is the corresponding method with the limitation of the system as recited in claim 4, thus the rejection and analysis made for claim 4 also applies here. 

Claim 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernal et al. (U.S. Pub. No. 2018/0063538 A1) in view of Kunieda et al., (U.S. Pub. No. 2018/0165856 A1) and further in view of Bigioi et al., (U.S. Pub. No. 2013/0010138 A1; already of record in the IDS dated 01/10/2020).
claim 6, Bernal (modified by Kunieda) as a whole teaches everything as claimed above, see claim 1. Bernal does not explicitly disclose wherein the determination of the scene composition information includes analysis of a lower fidelity version of the video content. 
However, Bigio teaches wherein the determination of the scene composition information includes analysis of a lower fidelity version of the video content ([0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bigioi with Bernal (modified by Kunieda) for the benefit of providing image processing. 
As per claim 16, which is the corresponding method with the limitation of the system as recited in claim 6, thus the rejection and analysis made for claim 6 also applies here. 

Claim 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernal et al. (U.S. Pub. No. 2018/0063538 A1) in view of Kunieda et al., (U.S. Pub. No. 2018/0165856 A1) and further in view of Haas et al., (U.S. Pub. No. 2011/0249867 A1; already of record in the IDS dated 01/10/2020).
As per claim 7, Bernal (modified by Kunieda) as a whole teaches everything a claimed above, see claim 1. Bernal does not explicitly disclose wherein the determination of the scene composition information includes analysis of the video content in a single color channel. 
However, Haas teaches wherein the determination of the scene composition information includes analysis of the video content in a single color channel ([0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Haas with Bernal (modified by Kunieda) for the benefit of providing improved object detection and increase detection speeds.
As per claim 14, which is the corresponding method with the limitation of the system as recited in claim 7, thus the rejection and analysis made for claim 7 also applies here. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486